DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/908,227, filed on 21 May 2018. A certified translation of the Japanese Priority Application JP 2016-010002 was filed in the instant application on 5 March 2019.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 17 September 2020, 6 November 2020, 25 November 2020, 20 April 2021, 22 June 2021, 31 August 2021 4 October 2021, and 21 March 2022 have been considered by the Examiner.

Drawings
	The original drawings received on 13 November 2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as obvious over by DeMartino et al., U.S. Patent Application Publication US 2017/0022092 A1.
US 2017/0022092 A1 claims priority back to 2 provisional applications 62/343,320 filed 31 May 2016 and 62/194,984 filed 21 July 2015. Therefore, this reference qualifies as prior art under 35 U.S.C. § 102(a)(2). Please note there is a typographical error on US 2017/0022092 A1 which claims priority to 62/194,994, the correct priority document is 62/194,984. The instant application has perfected the priority documents JP 2016-010002. 
DeMartino et al. teach a glass having the following composition in terms of mole percentages: SiO2 40-80, Al2O3 5-30, B2O3 0-10, alkali metal oxides R2O 0-20, where the individual alkali metal oxides can be contained in the following ranges but not limited to these ranges: Na2O 0-18, K2O 0-5, and Li2O 0-18, alkaline earth metal oxides RO 0-15, where the individual alkaline earth metal oxides can be contained in the following ranges but not limited to these ranges: MgO 0-5, ZnO 0-2, and  CaO 0-2,Fe2O3 0-1, ZrO2 0-5, P2O5 0-15, TiO2 0-2, and the glass may comprise 0-2% of at least one fining agent such as Na2SO4,NaCl, NaF, NaBr, K2SO4, KCl, KF, KBr, and SnO2.  See Abstract and the entire specification, specifically, Paragraphs [0145]-[0162].  DeMartino et al. teach a glass that has been strengthened by methods such as ion-exchange.  See Paragraph [0036]. DeMartino et al. teach a glass having a thickness of less than 3 mm.  See Paragraph [0068].  DeMartino et al. teach a glass having a compressive stress of about 150Pa or greater even 1200MPa or greater.  See Paragraph [0073]. DeMartino et al. teach a glass.  See Paragraph [0145].   
However, DeMartino et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional and property limitations of claims 1-13.  However, the weight percent ranges taught by DeMartino et al. have overlapping compositional ranges with instant claims 1-13.  See Paragraphs [0145]-[0162]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by DeMartino et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 5-13.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Claims 1-13 are rejected under 35 U.S.C. 103 as obvious over by Gomez et al., U.S. Patent Application Publication U.S. 2012/0052271 A1.
Gomez et al. teach a glass having the following composition in terms of mole percentages: SiO2 50-70, Al2O3 5-15, B2O3 5-20, Li2O 2-15, Na2O 0-20, K2O 0-10, MgO 0-5, P2O5 0-10, CeO2 0-1, and SnO2 0-1.  See Abstract and the entire specification, specifically, paragraph [0017]. Gomez et al. teach a glass that has been strengthened by methods such as ion-exchange.  See Paragraph [0004].Gomez et al. teach a glass having a thickness of less than 2 mm.  See Paragraph [0029].  Gomez et al. teach a glass having a compressive stress of about 500 MPa or greater.  See Paragraph [0024]. 
However, Gomez et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional and property limitations of claims 1-13.  However, the weight percent ranges taught by Gomez et al. have overlapping compositional ranges with instant claims 1-13.  See paragraph [0017]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Gomez et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 5-13.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,370,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,384,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A. BOLDEN/
Primary Examiner, Art Unit 1731

EAB
17 June 2022